DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of any related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Interview Request
At the outset, Applicant’s Representative is encouraged to contact the Examiner directly to discuss the claimed invention and how it is believed that the crux of the claimed and/or disclosed invention distinguishes over the prior art of record.

Election/Restrictions
Applicant’s withdrawal of claims 7-11 and 13-22, directed to Invention Group II, in addition to Species A2 and B2 in the reply filed on 01 June 2022 is acknowledged. The election of Species A1 and B1 is specified in the 01 June 2022 Response as having been made without traverse. Because supposed errors in the restriction between Invention Groups I-II have not been identified, the constructive election of Group I has likewise been treated as having been made without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1-6 and 12 are objected to because of the following informalities:  
At line 5 of claim 1, “an” prior to “first” should be changed to “a”.
The semi-colon “;” ending the 4th to last line of claim 1 should be changed to a comma.
In the 3rd to last line of claim 1, “the” should be added prior to “first”.
At line 2 of claim 2, “to” should be added after “adjacent”.
At line 2 of claim 12, a comma should be added after “print bed”, and “wherein” should be added after “and”.
Appropriate correction of these issues (a)-(e) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
In the claim 1 line 6-7 recitation of a light source configured to emit “and” electromagnetic radiation, it is unclear exactly what operation the light source is intended to perform in addition to said emission. It appears, in other words, that a term is missing subsequent to the term “and” and prior to “electromagnetic radiation”.
The claim 1 wherein clause recitation of the print bed and/or first end effector being movable to perform curing with radiation is confusing. It appears instead that these steps (i.e. moving and curing with radiation), while performable simultaneously, may in fact be distinct from one another, and/or that both of this movability in addition to curing with radiation may in fact comprise two steps of the recited “continuous separation curing”, in which case this should be clarified by a fully supported amendment.
It is unclear in claim 2 exactly what the recited “end” is of, i.e. of the first end effector, of a component thereof, or of some component entirely distinct therefrom.
The language of claim 4 is considered confusing for the same or similar reasons set forth under indefiniteness issue (b) above. If the claim 4 lateral movement, in addition to the claim 1 movement and curing with radiation, are considered steps of a “continuous separation curing” process that are performable by the claimed system, then the language of claim 4 might be clarified for example by changing the claim 4 terms “is performed by” to a term such as “comprises”.
Since antecedent basis is not clearly conveyed, it is unclear whether the “polymer shrinkage” at line 4 of claim 4 is shrinkage of a polymer formed by curing the claim 1 photopolymer, or whether the claim 4 polymer may be construed as distinct therefrom (e.g. of a PDMS coating such as that of claims 2-3, or of some other unspecified polymer material).
It is unclear in claim 5 exactly what the recited release force is being applied to.
It is unclear in claim 6 exactly what the recited perpendicular direction is with respect to.
Appropriate correction of these issues (a)-(g) is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Linnell et al. (US 9,840,045) and El-Siblani et al. (US 10,000,023).
Claim 12 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Siblani, and is rejected under 35 U.S.C. 103 as being unpatentable over Linnell in view of El-Siblani.
As to the pending claims, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to claim 1, each of Linnell and El-Siblani teach an additive manufacturing system comprising each of the claimed components.
In Linnell, see for example the fig. 3A-D embodiment in which a container 102 is provided with what constitutes a print bed disposed on an upward-facing surface therein, with a first end effector 106 movably disposed within the container, and with a light source 104 operably coupled to the first end effector and configured to emit electromagnetic radiation, the first end effector being movable as claimed (see again the above-cited figures in addition to the corresponding description thereof).
In El-Siblani, see for example each of the relevant depicted embodiments and their corresponding description, including at least figs. 17-18 in which each of a container, print bed, and light source are provided, in addition to a component or components equivalent to the claimed first end effector (i.e. those responsible for the disclosed lateral motion of the light source as depicted in figs. 17-18) (see again the corresponding description of these figures, in addition for example to 22:39-64).
The above-cited systems of each of Linnell and El-Siblani teach the claim 2 non-stick coating (Linnell 6:6-9, El-Siblani 22:39-44), in addition to the claim 4 lateral movement (Linnell 6:52-54, El-Siblani 22:45-64).
The claim 4 recitations pertaining to release or neutralization of vacuum or low pressure, in addition to the claim 5-6 release force, are not presently recited in a manner that structurally distinguishes over the Linnell and El-Siblani systems, including at least for the reasons set forth under ¶15 above. 
As to claim 12, it is noted that El-Siblani teaches the claimed parallel movement of the first end effector (22:45-64) in addition to the claimed perpendicular movement of the print bed (see at least 7:3-17). 
While Linnell’s fig. 3A-D system is only disclosed as providing the claim 12 parallel movement (see the rejection of claim 4 above) but not the claim 12 perpendicular movement, it would have been obvious for one of ordinary skill in the art to incorporate this perpendicular movement from El-Siblani into Linnell, notably since not only is such perpendicular print bed movement already disclosed in Linnell’s alternative embodiments to that of fig. 3A-D, but also since this might have facilitated and/or expedited the separation of Linnell’s end effector and print bed for subsequent curing of a next object layer or section.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over each of Linnell and El-Siblani as applied to claims 1, 2, 4-6, and 12 above, and further in view of Linnell et al. (US 10,118,343).
Both of Linnell ’045 and El-Siblani lack a disclosure of the claim 3 PDMS for the non-stick material(s) thereof addressed under the rejection of claim 2 above. However, another disclosure by Linnell, namely Linnell ’343, outlines use of PDMS as an explicit alternative for one or more of the same or similar materials disclosed by Linnell ’045 and El-Siblani for providing this same or similar non-stick function (see Linnell ’343 at least at 10:67-11:4, in addition to 11:43-49). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Linnell ’343 into each of Linnell ’045 and El-Siblani as providing an art-recognized suitable, interchangeable, and/or improved non-stick material.





Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742